Citation Nr: 1622036	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for bilateral diabetic cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to October 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In his July 2011 Form 9 Substantive Appeal, the Veteran requested a videoconference hearing.  A review of VACOLS (Veterans Appeals Control and Locator System) indicates that the Veteran was scheduled for a September 2012 hearing which was rescheduled pursuant to a September 2012 request by the Veteran.  VACOLS indicates that the Veteran was scheduled for a May 2013 hearing, which he failed to attend without good cause.  His request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  

A January 2011 rating decision granted service connection for peripheral neuropathy of the bilateral upper extremities and the bilateral lower extremities.  The Veteran submitted a September 2011 Notice of Disagreement with the initial evaluations.  A subsequent September 2015 rating decision granted increased evaluations for the conditions and the Veteran has not expressed any disagreement with this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran's most recent VA psychiatric examination was in December 2009.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has asserted in his Form 9 Substantive Appeal and a July 2015 statement that his symptoms have worsened.  Specifically, the Veteran has alleged that he is suffering from increased irritability, difficulty concentrating, avoidance of people, and other social difficulties.  In light of these assertions of worsening symptoms, a remand for contemporaneous examinations is necessary.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992).

Similarly, the Veteran has asserted a worsening of his bilateral cataracts since his last VA eye examination in March 2010.  At the March 2010 VA examination, the Veteran denied missing work as a result of his eye condition.  In more recent statements, the Veteran has alleged blurry vision, eye aches, and missing work due to his eye condition.  As a result, a new eye examination is also necessary.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

Take appropriate steps to obtain any VA treatment records.  Document all steps taken to obtain the records in the file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD.

3.  Schedule the Veteran for a VA eye examination to determine the current level of severity of his bilateral diabetic cataracts. 

4.  Thereafter, review the record and readjudicate these pending claims. If any remain denied, issue an appropriate supplemental statement of the case. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




